March 31, 2011 VIA EDGAR TRANSMISSION Division of Investment Management U. S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:Dreman Contrarian Funds SEC File Nos. 333-145984 / 811-22118 Ladies and Gentlemen: On behalf of Dreman Contrarian Funds (the “Trust”), attached herewith for filing pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933, as amended (the “1933 Act”), please find Post-Effective Amendment No. 18 to the Trust’s Registration Statement on Form N-1A (“PEA No. 18”). The sole purpose of PEA No. 18 is to designate a new effective date for a previously filed post-effective amendment, which was filed with the Securities and Exchange Commission on February 1, 2011. Questions and comments concerning PEA No. 18 may be directed to my attention at (317) 917-7029. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President, Huntington Asset Services, Inc. Administrator
